 GIBSON'S DISCOUNT CENTERGibson'sDiscount Center,A Division of Scrivner-Boogaart,Inc.andRetail Clerks Union,Local No.73, Retail Clerks International Association, AFL-CIO, Petitioner.Case 16-RC-6287October 23, 1974DECISION AND ORDERPursuant to a Stipulation for Certification UponConsent Election, a secret ballot election was con-ducted on June 7, 1973, among the employees in thestipulated unit.'The tally of ballots furnished theparties showed that, of approximately 43 eligible vot-ers, 37 cast ballots, of which 22 were for, and 15 wereagainst, the Petitioner. On June 13, 1973, the Em-ployer filed timely objections to the election.On July 9, 1973, the Acting Regional Director is-sued and served on the parties his Report on Objec-tions recommending that Petitioner's objections beoverruled in their entirety and that a certification ofrepresentative issue. Thereafter, the Employer filedtimely exceptions to the Acting Regional Director'sreport and the Petitioner filed a brief in opposition tothe Employer's exceptions. On October 25, 1973, theBoard issued a Decision and Certification of Repre-sentative adopting the Acting Regional Director'srecommendations and certifying the Petitioner as theexclusive representative of the employees in the unitfound appropriate.On November 19, 1973, the Employer filed a mo-tion to reconsider and on December 26, 1973, theEmployer also filed a supplement to its motion toreconsider on the basis of the Supreme Court's deci-sion inN.L.R.B. v. Savair Manufacturing Co., 414U.S. 270 (1973). On February 26, 1974, the Boardgranted the Employer's motion to reconsider and or-dered that the case be remanded to the Regional Di-rector for a hearing with regard to theSavairissue.Thereafter, a hearing was held before Hearing Offi-cer Joe E. Pearce. All parties appeared and partici-pated in the hearing. On May 29, 1974, the HearingOfficer issued his Report on Objections. On June 11,1974, the Employer filed timely exceptions to theHearing Officer's Report on Objections and a sup-porting brief.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.The Board has considered the Hearing Officer's re-port and the Employer's exceptions and brief andhereby adopts the Hearing Officer's findings, conclu-All regular full-time and regular part-time employees of Gibson's Dis-count Center, 901 East Sixth. Stillwater, Oklahoma. excluding office clericalemployees, pharmacy employees, and supervisors.221sions, and recommendations, except as noted below.Employee Florence Sharpton testified that UnionBusinessRepresentativeMark Dellay stated at aunion meeting in mid-April 1973 that initiation feeswould be waived if employees signed authorizationcards before the election. The Hearing Officer foundthat this meeting occurred on April 13, 1973.Employee Jewel Ross testified that she attendedthe same meeting as Sharpton and that Mark Dellaysaid that those employees who had not signed an au-thorization card before the Union was voted in, if itwas, would have to pay an initiation fee.Employee Troy L. Brazell, Jr., testified that Dellaydiscussed initiation fees at a union meeting in mid-April 1973 and said that if employees signed a cardbefore the election they would not have to pay the$25 initiation fee, but otherwise they would have topay it. Brazell also testified that Dellay made thesame statement at subsequent meetings, the dates ofwhich he could not remember.The petition was filed on April 18, 1973.Dellay testified that he had never predicated thewaiver of initiation fees upon the signing of an au-thorization card prior to the election and that it is thepolicy of the Petitioner to waive initiation fees foreveryone who is employed by an employer at thetime the initial contract is signed regardless of wheth-er they had signed an authorization card or not.Petitioner's Exhibit I, an initiation fee waiver certifi-cate, corroborates this testimony.Eighteen other witnesses called by the Petitionertestified without exception that Dellay had never saidat any meeting that employees must sign an authori-zation card prior to the election in order to have theirinitiation fee waived. Rather, all 18 testified that Del-lay said that there would be no initiation fee forthose who were employed by the Employer when acontract was signed.The Hearing Officer concluded that Brazell at-tended the same meeting that Sharpton and Ross hadattended, and that it occurred on April 13, 1973, be-fore the petition was filed, and therefore that the con-duct complained of would not justify setting asidethe election, citingIdeal Electric and ManufacturingCompany,134 NLRB 1275 (1961). The Hearing Offi-cer also credited Petitioner's witnesses over those ofthe Employer based on demeanor and documentaryevidence.Contrary to the conclusion of the Hearing Officer,we find that a prepetition offer to waive initiationfees in contravention ofSavair, supra,isground forsetting aside an election.Since a union must have authorization cards fromat least 30 percent of the employees in the bargaining 222DECISIONSOF NATIONALLABOR RELATIONS BOARDunit prior to the filing of the petition ,2 most solicita-tions to sign authorization cards occur prior to thefiling of the petition. Therefore, it would severely cir-cumscribe the doctrine ofSavairto limit applicationto postpetition waiver of initiation fees. InSavairtheSupreme Court considered the fact that 28 employeessigned cards prior to the filing of the petition (414U.S. at 273, fn. 4):The Court of Appeals read the HearingExaminer's Report to state that the waiver waslimited to those signing up before the election,as do we. Such a reading is amply supported bythe evidence in the record. . . . The recorddemonstrates the pressure which employees feltto sign up with the Union quickly, before theelection and perhaps even before the representa-tion petition itself was filed, a pressure utterlyinconsistent with,a belief that a waiver would beavailable to them up to the time a collective-bargaining agreement was signed after the elec-tion. It is also supported by the fact that 28 indi-viduals signed up with the Union before theelection petition was filed with the Board on Au-gust 12, 1970, and apparently an additional sev-en or eight signed up before the September 22,1970, election.Further,the Court observed(414 U.S. at 277):Union before the election petition was filed withthe Board and either seven or eight more whosigned up before the election. . . .Accordingly, we find that a prepetition offer towaive initiation fees as condemned inSavairisground for a valid objection to an election.'However, in this case the Hearing Officer creditedthe testimony of the Petitioner's witnesses over thoseof the Employer based in part on demeanor evi-dence.Moreover, the documentary evidence sup-ports the Hearing Officer's resolutions. We thereforeadopt them.Standard DryWall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951).As Petitioner's offer to waive initiation fees was forall employees of the Employer employed at the timethe contract was signed it did not interfere with theemployees' free choice in the election.N. L. R. B. v.SavairManufacturing Company, supra; Irwindale Di-vision,Lau Industries, a Division of Phillips Industries,Inc.,210 NLRB 182 (1974);FirstHealth Care Corpo-ration d/b/a Hanford House Health Care,210 NLRB188 (1974). Accordingly, we shall overrule this objec-tion.The Hearing Officer correctly noted that the.Peti-tioner had received a majority of votes cast in theelection but then erroneously recommended that acertification of results of election issue. Since theBoard has already certified the petitioner as bargain-ing representative, we find it unnecessary to repeatthe certification.By permitting the union to offer to waive an ini-tiation fee for those employees signing a recog-nition slip prior to the election, the Board allowsthe union to buy endorsements and paint a falseportrait of employee support during its electioncampaign.That influence may have been felt here for, asnoted, there were .28 who signed up with the2National Labor Relations Board Rules and Regulations.Series 8, asamended, Sec.101.18; see alsoSec. 9(c)(I)(A) of the Act.ORDERIt is hereby ordered that the Employer's objectionsto the election be, and they hereby are, overruled.3While we conclude that a prepetition offer to waive initiation fees ascondemned inSavairis ground for an objection to an election,we note thatthis is not only because of the unique circumstances connected with prepeti-tion waivers,but also because of the Supreme Court's holding inSavair.Wewant to emphasize that we do not otherwise intend any broad departurefrom theIdeal Electricrule.